Citation Nr: 1711003	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

2.  Entitlement to a compensable initial disability rating for otitis media of the right ear.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2011, the Veteran testified at a formal hearing before a decision review officer (DRO) in Lincoln, Nebraska.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file. 

The Veteran was afforded a March 2013 Board hearing before a Veterans Law Judge who has since retired.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  In January 2017, VA sent a letter to the Veteran informing him that the Veterans Law Judge was no longer with the Board, and asking whether he desired to have another hearing.  In his January 2017 response, the Veteran indicated that he does not want another hearing.

In October 2014 the Board denied a compensable rating for residuals of perforation or right ear drum injury, and remanded the issues of compensable ratings for bilateral hearing loss and otitis media of the right ear in order to request private records and obtain VA examinations.  Although the October 2014 Board decision denied the issue of a compensable rating for right ear drum injury, while the other two issues were on remand, it was mistakenly included in the February 2015 supplemental statement of the case.  Notably, it has not been otherwise addressed by the Veteran or his representative.  Nonetheless, this issue is not on appeal, and the Board does not have jurisdiction over it.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a compensable rating for bilateral hearing loss and for right ear otitis media. 

At his March 2013 Board hearing the Veteran discussed receiving treatment from the Omaha VA for his ear conditions.  Although there is a recent January 2017 treatment record from the Omaha VA Medical Center, the record is otherwise absent for VA treatment.  Indeed, the January 2017 record references a September 2016 audiogram that is not of record.  As such, there are outstanding records that pertain to the Veteran's disabilities on appeal.  Remand to obtain outstanding VA treatment records is necessary.  38 C.F.R. § 3.159(c)(3).  

Pursuant to the October 2014 Board remand, the Veteran was afforded a December 2014 VA ear examination.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the October 2014 VA ear examiner's opinion is inadequate, for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following examination, the examiner indicated that there was no drainage or purulence, and as such no aural polyps or suppuration due to otitis media.  The examiner indicated that testing for vertigo was not indicated.  The examiner did not consider the Veteran's pertinent history.  Specifically, at his December 2011 hearing before a DRO, the Veteran reported that when his ears were badly infected he lost his balance easily.

Further, since the 2014 VA examination, the Veteran's symptoms may have worsened.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  A VA treatment note from January 2017 indicates that the Veteran had right ear drainage necessitating a prescription, and that right ear crusting was evident.  In January 2017, the Veteran's wife also wrote indicating that the Veteran experienced ongoing problems with earaches, ear drainage and ear infections, causing him to become dizzy and fall.  She specified that in the past year, the Veteran had fallen three times, and on seven occasions he had to hold on to something to prevent falling.  The Veteran's otitis media is currently rated under Diagnostic Code 6200.  Under Code 6200, a maximum 10 percent rating is warranted for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), during suppuration, or with aural polyps.  Hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of the skull are evaluated separately.  Here, in light of the Veteran's reports of imbalance and dizziness, the examiner should address the Veteran's reported imbalance, dizziness, and falling and conduct any indicated testing, and explain whether there are any related vestibular conditions.

At the March 2013 Board hearing, the Veteran's representative suggested that the Veteran was disadvantaged when he attended an examination at a time when his ear discharge was not active.  In light of the rating criteria for Diagnostic Code 6200 of chronic suppurative otitis media, mastoiditis or cholesteatoma (or any combination) requiring suppuration or aural polyps, the Board finds that the Veteran's otitis media should be considered, if possible, at a time when it is most disabling.  Where the claimed disorder is cyclical or fluctuating in severity, VA must offer an examination during an active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").

TDIU

The issue of entitlement to a TDIU is deemed to have been submitted as part of an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, during his November 2014 VA examination, the Veteran indicated that he retired from his position at the rail road due to safety concerns caused by his difficulty hearing and ear problems.  Thus, there is some evidence of an inability to maintain gainful employment due to service-connected disabilities and the issue of entitlement to a TDIU has been raised.  The issue, however, is inextricably intertwined with the remaining issues on appeal, and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Following any necessary development, to include a VA examination, the RO should consider the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all VCAA notice and assistance obligations, to include an exam if necessary, are satisfied concerning entitlement to TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

2.  Obtain any relevant, outstanding VA medical records, to include those from the Omaha VAMC.  If such records cannot be located, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  After completion of the above, schedule the Veteran for VA examination(s) to determine the extent and severity of his (a) bilateral hearing loss and (b) right ear otitis media.  To the extent possible, the Veteran should be scheduled for the examination during an active period of his otitis media.  Copies of all pertinent records in the Veteran's electronic claims file (ECF), or in the alternative, access to the ECF, must be made available to the examiner for review.  

All clinically indicated testing and consultations should be completed and all pertinent symptomatology and findings should be reported in detail.  The examiner should describe all symptoms associated with the Veteran's bilateral hearing loss and otitis media.  It should also be noted whether there is any suppuration or aural polyps due to the otitis media.  The examiner(s) should discuss the significance, if any, of the Veteran's reported imbalance and dizziness in relation to his ears, and conduct any necessary testing to determine whether there is a related vestibular disorder.  Additionally, the examiner(s) should fully describe the functional losses caused by the Veteran's otitis media of the right ear and bilateral hearing loss, separately if possible.  

A complete rationale for any opinion provided is requested.  The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  Ensure that the examiner documents consideration of Virtual VA, and VBMS.  If any report is deficient in any manner, implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.

5.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WRIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




